DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Boara et al. (EP 1 700 830) in view of Lázár et al. (WO 2013/061104) and Schwertfeger et al. (6,699,808).  Regarding claims 1-2, Boara teaches a sol gel method ([0004]) for producing quartz glass comprising adding an aqueous mineral acid to a silicon alkoxide to perform partial hydrolysis and creating a first product A ([0060], [0062]), producing an aqueous silicic acid dispersion by mixing water and silicic acid and creating a second product B ([0010]), mixing products A and B to produce a pre-sol and obtain a third product C ([0066],[0069]) adding an aqueous base to product C and obtaining a sol ([0076]-[0078]), filling the sol into moulds and obtaining an aquagel ([0081]), drying the aquagels and obtaining aerogels ([0102]), sintering the aerogels and obtaining quartz glass ([0110], [0112], [0116]).  However, Boara does not specify a continuous process.
Boara teaches all the essential steps of claim 1, but fails to disclose a continuous method of manufacturing. Lazar teaches it is well known to perform sol gel processes in batches, but a continuous process provides for high volume (page 3 lines 9-11). Lazar teaches a continuous method for producing sol gels (page 3 lines 15-19) using multiple reactors (figure 7, page 18 lines 16-26, page 19 lines 12-16). Providing for multiple reactors allows for continuous feeding and mixing of the components. Lazar teaches reagents and components can be added via a plurality of vessels (1, 2, 6, 5, 7 in figure 7) into the mixing and reacting processes at various points relative of one another (i.e. at 9 or 9a).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a continuous process comprising multiple reactors, similar in arrangement to Lazar, in the sol gel process of Boara to provide a means for continuous feeding, mixing and reaction of the reactants, so as to provide for high volume production of the sol gel. In applying figure 7 of Lazar to the process of Boara, a silicon alkoxide from vessel 1 is continuously metered into reacting/mixing chamber 9, wherein the mineral acid from vessel 2 for assisting in gelation is added as well to obtain a first product flow A, the silicic acid and water can be continuously mixed in tank 5 to provide second product flow B, wherein second product flow B is further added to mixing/reaction chamber 9a for continuous mixing with flow A to form third product flow C. Also, a base can be continuously added to stream C via vessel 7. Since Lazar teaches shaping by molding, the emerging sol would be continuously filled into molds.
Boara also teaches drying the aquagels and obtaining aerogels, but do not mention xerogels.  Lazar teaches aerogels and xerogels are both produced similarly, 
Furthermore, Boara teaches it is desirable to produce a pre-sol from the mixing of solutions A and B that that does not have much agglomerates and is homogeneous ([0066], [0069]).  However degassing is not specified.  Schwertfeger teaches a method for producing silica glass comprising providing for a pre-sol, such as a dispersion of silica particles in a dispersion medium including water, alcohol, and mineral acid, or combinations thereof (col. 3 lines 13-25, 31-51). Similar to Boara, Schwertfeger also teaches producing a homogeneous pre-sol (col. 3 lines 9-12).  Schwertfeger teaches vacuum degassing the pre-sol to remove any gas present in the pre-sol so as to provide for the homogeneous pre-sol (col. 5 lines 51-60). Schwertfeger also teaches treating the dispersion with a base to raise the pH (thereby generating a sol) and pouring the sol into a mold for shaping (col. 6 lines3-4, 10-20). Schwertfeger teaches the degassing can be performed before, during, and/or after the dispersion procedure, thus suggesting degassing the pre-sol before adding the base and forming the sol for pouring. Schwertfeger teaches this allows for the production of homogeneous dispersions and silica glass having no gas inclusions (col. 11 lines 14-17).  Accordingly, it would have 
Regarding claims 3-4, Boara teaches the silicon alkoxide can be TEOS, tetraethoxysilane ([0059]).
Regarding claim 6, Boara teaches the hydrolysis of the silicon alkoxide is carried out at a temperature in the range of 21-25°C ([0061]).
Regarding claim 7, Boara teaches the silicic acid is a highly dispersive silicic acid having a BET surface area of 30-60m2/g, which falls within the claimed range of 30-100 m2/g ([0023]).
Regarding claim 8, Boara teaches the aqueous dispersion produced has a silicic acid content of 5-80 wt%, which overlaps with the claimed range of 1-60 wt% ([0012]).
Regarding claim 9, Boara teaches in example 2 comprising 10.9 l of HCl, 10.62 l of silicic acid dispersion, and 7.12 l of TEOS ([0136]), which provides for a alkoxide to silicic acid volume ratio that falls within the range of 10:1 to 1:10.
Regarding claim 10, Boara teaches the temperature in which product A and B are mixed is 30°C, which falls within the claimed range of 0-80°C ([0067]).
Regarding claim 11, Boara teaches adding the base dropwise under stirring until a desired pH is reached ([0128]).  Lazar teaches a continuous process wherein reagents are continuously added to a reactor ([0162]-[0166]).  Lazar exemplifies vessel 2 for the continuous feeding of a base into a reactor 3 ([0165]).  However, in applying the process of Boara, wherein the base is added later, to product flow C, it would have obvious to one skilled in the art at the time of the invention to utilized on the 
Regarding claim 12, Lazar teaches flow reactors 3 and 3a with upstream mixers 9 and 9a (figure 7, [0165], [0172], [0175]-[0177]).
Regarding claim 14, Boara teaches the formation of gel is carried out at a temperature of 25°C, which falls within the range of 0-100°C ([0080]-[0081]).
Regarding claim 15, as mentioned above in claim 1, Lazar teaches xerogels are produced by drying in air, which suggest drying is performed in room temperature. In example 16, Lazar teaches the sol was poured into a mold and left to stand (i.e. in room temperature) for one day, and removed and left to dry slowly, i.e. in room temperature ([0252]).  Room temperature falls within the claimed range of 0-150°C.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boara et al. (EP 1 700 830) in view of Lázár et al. (WO 2013/061104) and Schwertfeger et al. (6,699,808) as applied to claim 1 above, and further in view of Caldwell (5,206,189).  Boara teaches using a mineral acid to trigger hydrolysis, but does not specify an amount. Caldwell also teaches a sol gel process and suggests using mineral acid to enhance the rate of hydrolysis, such as hydrochloric acid, nitric acid, and sulfuric acid.  Caldwell further teaches the mineral acid can be used in the amount of from 0.1-100 mmol of acid per mole of silicon alkoxide.  100mmol of hydrochloric acid, nitric acid, or sulfuric acid with TEOS will result in approximately 1.75 wt%, 3.02 wt%, or 4.70 wt% (respectively) of the acid based on the silicon alkoxide (TEOS) (col. 4 lines 6-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar amount of mineral acid based on the . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boara et al. (EP 1 700 830) in view of Lázár et al. (WO 2013/061104) and Schwertfeger et al. (6,699,808) as applied to claim 1 above, and further in view of Moffett et al. (6,060,523).  Like Lazar, Moffett also teaches a continuous process for producing a sol gel (col. 1 lines 35-36). Moffett further teaches using a flow reactor for the process, wherein the flow reactor has a length of 7 ft. (2.1 meter) and a diameter of 0.95cm (col. 3 lines 64-67, col. 4 lines 1-7, col. 6 lines 1-10).  Moffett teaches the length and diameter of the flow reactor is selected so as to provide the necessary reaction time for the mixture.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a flow reactor, such as one that is 2.1 meter long and has a diameter of 0.95cm, as it provides the necessary residence time for a sol-gel mixture to age, as taught by Moffett.
Response to Arguments
Applicant’s arguments filed February 22, 2021 with respect to the rejection(s) of claim(s) 1 under Matsuo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwertfeger.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.